— Appeal by defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered December 9, 1983, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of defendant’s pretrial motion as sought suppression of evidence.
Judgment affirmed.
The evidence adduced at the hearing established that by choosing defendant’s photograph from an array shown to him by a police detective, on the day after the crime, the complainant identified defendant as the person who robbed, beat and shot him. Although the identification was not made with complete certainty, it was sufficient to establish probable cause to arrest defendant for the crimes alleged (see, People v Brewster, 100 AD2d 134, affd 63 NY2d 419). However, the fact that the police detective chose not to arrest defendant at that point but rather requested that he accompany him to the precinct to be interviewed about the incident establishes no violation of defendant’s 4th Amendment rights (People v De Bour, 40 NY2d 210, 219). The hearing court’s factual finding that defendant voluntarily accompanied the detective to the precinct and that he was free to leave at any time before making oral admissions was supported by the evidence (People v Armstead, 98 AD2d 726; People v Torres, 97 AD2d 802). Titone, J. P., Mangano, Weinstein and Kunzeman, JJ., concur.